
	
		II
		112th CONGRESS
		1st Session
		S. 354
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2011
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Classified Information Procedures Act to
		  improve the protection of classified information and for other
		  purposes.
	
	
		1.Short
			 title; definitions
			(a)Short
			 titleThis Act may be cited as the Classified Information Procedures Reform and Improvement
			 Act of 2011.
			(b)In
			 generalSection 1 of the Classified Information Procedures Act
			 (18 U.S.C. App.) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting
			 after subsection (a) the following:
					
						(b)Disclosure,
				as used in this Act, includes the release, transmittal, or making available of,
				or providing access to, classified information to any person (including a
				defendant or counsel for a defendant) during discovery, or to a participant or
				member of the public at any
				proceeding.
						.
				(c)Technical and
			 conforming amendmentSection 501(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1531(3)) is amended by striking section
			 1(b) and inserting section 1.
			2.Pretrial
			 conferenceSection 2 of the
			 Classified Information Procedures Act (18 U.S.C. App.) is amended—
			(1)by inserting
			 (a) In
			 general.— before At any time;
			(2)by adding at the
			 end the following:
				
					(b)Ex
				parteIf the United States or the defendant certifies that the
				presence of both parties at a pretrial conference reasonably could be expected
				to cause damage to the national security of the United States or the
				defendant’s ability to make a defense, then upon request by either party, the
				court shall hold such pretrial conference ex parte, and shall seal and preserve
				the record of that ex parte conference in the records of the court for use in
				the event of an
				appeal.
					.
			3.Protective
			 ordersSection 3 of the
			 Classified Information Procedures Act (18 U.S.C. App) is amended—
			(1)by inserting
			 (a) In
			 general.— before Upon motion;
			(2)by inserting
			 use or before disclosure;
			(3)by inserting
			 , or access to, after disclosure of;
			(4)by inserting
			 , or any classified information derived therefrom, that will be
			 after classified information;
			(5)by inserting
			 or made available after disclosed; and
			(6)by adding at the
			 end the following:
				
					(b)NoticeIn
				the event the defendant is convicted and files a notice of appeal, the United
				States shall provide the defendant and the appellate court with a written
				notice setting forth each date that the United States obtained a protective
				order under this
				Act.
					.
			4.Discovery of and
			 access to classified information by defendantsSection 4 of the Classified Information
			 Procedures Act (18 U.S.C. App.) is amended—
			(1)in the section
			 heading, by inserting and access to after
			 discovery
			 of;
			(2)by inserting
			 (a) In
			 general.— before The court,
			 upon;
			(3)in the first
			 sentence—
				(A)by inserting
			 to restrict the defendant’s access to or before to
			 delete;
				(B)by striking
			 from documents;
				(C)by striking
			 classified documents, or and inserting classified
			 information,; and
				(D)by striking the
			 period at the end and inserting , or to provide other relief to the
			 United States.;
				(4)in the second
			 sentence, by striking alone. inserting “alone, and may permit ex
			 parte proceedings with the United States to discuss that request.”;
			(5)in the third
			 sentence—
				(A)by striking
			 If the court enters an order granting relief following such an ex parte
			 showing, the and inserting The; and
				(B)by inserting
			 , and the transcript of any argument and any summary of the classified
			 information the defendant seeks to obtain discovery of or access to,
			 after text of the statement of the United States; and
				(6)by adding at the
			 end the following:
				
					(b)Access to other
				classified informationIf the defendant seeks access to
				nondocumentary information from a potential witness or other person through
				deposition under the Federal Rules of Criminal Procedure, or otherwise, which
				the defendant knows or reasonably believes is classified, the defendant shall
				notify the attorney for the United States and the court in writing. Such notice
				shall specify with particularity the nondocumentary information sought by the
				defendant and the legal basis for such access.
					(c)Showing by the
				United StatesIn any prosecution in which the United States seeks
				to restrict, delete, withhold, or otherwise obtain relief with respect to the
				defendant’s discovery of or access to any specific classified information, the
				attorney for the United States shall file with the court a declaration made by
				the Attorney General invoking the United States classified information
				privilege, which shall be supported by a declaration made by a knowledgeable
				United States official possessing the authority to classify information that
				sets forth the identifiable damage to the national security that the discovery
				of, or access to, such information reasonably could be expected to
				cause.
					(d)Standard for
				discovery of or access to classified informationUpon the
				submission of a declaration of the Attorney General under subsection (c), the
				court may not authorize the defendant’s discovery of, or access to, classified
				information, or to the substitution submitted by the United States, which the
				United States seeks to restrict, delete, or withhold, or otherwise obtain
				relief with respect to, unless the court first determines that such classified
				information or such substitution would be—
						(1)noncumulative,
				relevant, and helpful to—
							(A)a legally
				cognizable defense;
							(B)rebuttal of the
				prosecution’s case; or
							(C)sentencing;
				or
							(2)noncumulative and
				essential to a fair determination of a pretrial proceeding.
						(e)Security
				clearanceWhenever a court determines that the standard for
				discovery of or access to classified information by the defendant has been met
				under subsection (d), such discovery or access may only take place after the
				person to whom discovery or access will be granted has received the necessary
				security clearances to receive the classified information, and if the
				classified information has been designated as sensitive compartmented
				information or special access program information, any additional required
				authorizations to receive the classified
				information.
					.
			5.Notice of
			 defendant’s intention to disclose classified informationSection 5 of the Classified Information
			 Procedures Act (18 U.S.C. App.) is amended—
			(1)in the section
			 heading, by inserting use or before
			 disclose;
			(2)in subsection
			 (a)—
				(A)in the first
			 sentence—
					(i)by
			 inserting use or before disclose; and
					(ii)by
			 striking thirty days prior to trial and inserting 45 days
			 prior to such proceeding;
					(B)in the second
			 sentence by striking brief and inserting
			 specific;
				(C)in the third
			 sentence—
					(i)by
			 inserting use or before disclose; and
					(ii)by
			 striking brief and inserting specific; and
					(D)in the fourth
			 sentence—
					(i)by
			 inserting use or before disclose; and
					(ii)by
			 inserting reasonably before believed; and
					(3)in subsection
			 (b), by inserting the use or before
			 disclosure.
			6.Procedure for
			 cases involving classified informationSection 6 of the Classified Information
			 Procedures Act (18 U.S.C. App.) is amended—
			(1)in subsection
			 (a)—
				(A)in the second
			 sentence, by striking such a hearing. and inserting a
			 hearing and shall make all such determinations prior to proceeding under any
			 alternative procedure set out in subsection (d). ; and
				(B)in the third
			 sentence, by striking petition and inserting
			 request;
				(2)in subsection
			 (b)(2) by striking trial and inserting the trial or
			 pretrial proceeding;
			(3)by redesignating
			 subsections (c), (d), (e), and (f), as subsections (d), (e), (f), and (g),
			 respectively;
			(4)by inserting
			 after subsection (b) the following:
				
					(c)Standard for
				admissibility, use, and disclosure at trial(1)Classified information
				which is the subject of a notice by the United States pursuant to subsection
				(b) is not admissible at trial and subject to the alternative procedures set
				out in subsection (d), unless a court first determines that such information is
				noncumulative and relevant to an element of the offense or a legally cognizable
				defense, and is otherwise admissible in evidence.
						(2)Nothing in this subsection may be
				construed to prohibit the exclusion from evidence of relevant, classified
				information in accordance with the Federal Rules of
				Evidence.
						;
			(5)in subsection
			 (d), as so redesignated—
				(A)in the subsection
			 heading, by inserting use
			 or before disclosure;
				(B)in paragraph (1),
			 by inserting use or before disclosure both places
			 that term appears;
				(C)in the flush
			 paragraph following paragraph (1)(B), by inserting use or before
			 disclosure; and
				(D)in paragraph
			 (2)—
					(i)by
			 striking an affidavit of and inserting a declaration
			 by;
					(ii)by
			 striking such affidavit and inserting such
			 declaration; and
					(iii)by inserting
			 the use or before disclosure;
					(6)in subsection
			 (e), as so redesignated, in the first sentence, by striking disclosed or
			 elicited and inserting used or disclosed;
			(7)in subsection
			 (f), as so redesignated—
				(A)in the subsection
			 heading, by inserting use
			 or before disclosure both places that term
			 appears;
				(B)in paragraph
			 (1)—
					(i)by
			 striking (c) and inserting (d);
					(ii)by
			 striking an affidavit of and inserting a declaration
			 by;
					(iii)by inserting
			 the use or before disclosure; and
					(iv)by
			 striking disclose and inserting use, disclose,;
			 and
					(C)in paragraph (2),
			 by striking disclosing and inserting using,
			 disclosing,; and
				(8)in the first
			 sentence of subsection (g), as so redesignated—
				(A)by inserting
			 used or before disclosed; and
				(B)by inserting
			 or disclose before to rebut the.
				7.Interlocutory
			 appealSection 7(a) of the
			 Classified Information Procedures Act (18 U.S.C. App.) is amended—
			(1)by striking
			 disclosure of both times that places that term appears and
			 inserting use, disclosure, discovery of, or access to;
			 and
			(2)by adding at the
			 end the following: The right of the United States to appeal pursuant to
			 this Act applies without regard to whether the order or ruling appealed from
			 was entered under this Act, another provision of law, a rule, or otherwise. Any
			 such appeal may embrace any preceding order, ruling, or reasoning constituting
			 the basis of the order or ruling that would authorize such use, disclosure, or
			 access. Whenever practicable, appeals pursuant to this section shall be
			 consolidated to expedite the proceedings..
			8.Introduction of
			 classified informationSection
			 8 of the Classified Information Procedures Act (18 U.S.C. App.) is
			 amended—
			(1)in subsection
			 (b), by adding at the end The court may fashion alternative procedures
			 in order to prevent such unnecessary disclosure, provided that such alternative
			 procedures do not deprive the defendant of a fair trial or violate the
			 defendant’s due process rights.; and
			(2)by adding at the
			 end the following:
				
					(d)Admission of
				evidence(1)No classified
				information offered by the United States and admitted into evidence shall be
				presented to the jury unless such evidence is provided to the defendant.
						(2)Any classified information admitted
				into evidence shall be sealed and preserved in the records of the court to be
				made available to the appellate court in the event of an
				appeal.
						.
			9.Application to
			 proceedingsThe amendments
			 made by this Act shall take effect on the date of the enactment of this Act but
			 shall not apply to any prosecution in which an indictment or information was
			 filed prior to such date.
		
